Citation Nr: 0431215	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1968 to September 
1969.  The veteran died in July 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The rating decision, issued in March 2003, denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  Following issuance of a statement of 
the case in October 2003, the appellant's timely appeal was 
received in that same month, October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her October 2003 substantive appeal, the appellant 
requested a hearing before the Board, to be conducted in 
Washington, D.C.  The requested hearing was scheduled for 
November 2004.  By a communication submitted by facsimile in 
October 2004, the appellant, who is now living in Kansas 
City, Kansas, requested that the Board hearing be held at the 
RO closest to her residence, rather than in Washington, D.C.  
The appellant should be advised of the availability of a 
hearing before the Board at the RO by videoconference.  After 
the appellant has responded as to whether she wants a Travel 
Board hearing at the RO or a hearing before the Board at the 
RO by videoconference, the requested Board hearing should be 
scheduled.  

Accordingly, the case is REMANDED for the following 
development:

The appellant should be advised that she 
may provide her testimony at a Travel 
Board hearing or a videoconference 
hearing, and she should specify the type 
of hearing desired.  She should be 
advised that a Travel Board hearing will 
be scheduled if she does not specify the 
type of hearing desired.  When the 
appellant's response as to the type of 
Board hearing she wants is received, or 
the time allowed for response expires, 
the requested Travel Board or 
videoconference Board hearing should be 
scheduled at the RO.  The appellant 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

